Title: To Thomas Jefferson from Thomas Willis White, 3 August 1824
From: White, Thomas Willis
To: Jefferson, Thomas


 Dear Sir,
Richmond,
Aug. 3, 1824.
I at length am able to state to you that I am in possession of Thomas’s Digest of Coke and Littleton.—This is the work recommended by yourself as worthy of patronage—and, indeed, so far, as I am able to judge, I  unhesitatingly pronounce it the greatest law-work I ever looked at.I have made a calculation of the expense of Printing, Binding and Paper, and find that to print it as it might  be done, and on good paper, bound in calf, it will come at $10,000—My calculation would then be to make 4 volumes out of the three, making 650 Royal Octavo page to each volume—There is no other mode of sending such a work before the American Publick, but by subscription, That effort I am willing to try,  But, in order that all its value may be known, it will be necessary that I have a suitable Prospectus to set it forth.—Such a Prospectus I must trespass on your time and talents to form for me.—setting forth all its claims for the Lawyer’s Library.The Subscription Price, to be $25 per sett, printed on new type and the Best of Paper.So soon as you can form the same for me I will thank you, and I will then try its’ fate. My impression is, that it will take.Very RespectfullyThomas W. White.This calculation is for 1000 Setts—that is 1000 Copies.